Wright, C. J.
The motion for the change of venue was overruled, for the reason that the defendant did not show that the cause alleged had come to his knowledge since the last continuance. This, it is admittedJie was required to do, *77unless excused therefrom by the condition of the pleadings, And the argument is that previous to the term at which the application was made, the answer stood undenied, that the issue was not made up, and that defendant could not therefore sooner know that the change would be necessary.
According to the rule recognized in Stacy & Thomas v. Stichton & Co., 9 Iowa 399, the issue was complete without the replication, and the application as a consequence -was too late. Wo think that case, in its principle, governs this.
Judgment affirmed.